 INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.287INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, LOCAL 179andRUDOLPHMACHAK, BUSINESS AGENT, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, LOCAL 179andRAYMOND SWANSON.Case No. 13-CB-214.October 11,195.EDecision and OrderOn July 14, 1953, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached thereto.Thereafter the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Respondents' request for oral argument is hereby deniedas the record, including the exceptions and brief, adequately presentsthe issues and positions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications andadditions :1.After the hearing the General Counsel and Respondents stipu-lated that DePrizio Construction Company performs services outsidethe State of Illinois in excess of $50,000 annually and also performsservices, consisting principally of the construction and maintenanceof railroad sidings, valued in excess of $200,000 annually for variouscompanies and corporations each of which causes goods, in excess of$50,000 annually, to be shipped to points outside the State of Illinois.The stipulation is hereby received and made a part of the record inthis proceeding.We find that DePrizio Construction Company isengaged in commerce within the meaning of the Act and that it willeffectuate the purposes of the Act to assert jurisdiction herein.2.The Trial Examiner found, and we agree, that the Respondentsviolated Sections 8 (b) (1) (A) and 8 (b) (2) of the Act by causingDePrizio Construction Company to discharge Swanson because heaccepted a wage less than that established as union scale.Respond-ents contend that the discharge was not intended to and did not en-courage membership in a labor organization and was not violative ofthe Act because Swanson was a union member at the time of his dis-charge.This contention is without merit. It is enough that thediscrimination was occasioned by Swanson's failure to perform an110 NLRB No. 40. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligation of union membership, other than the paymentof uniondues, whether or not he was a union member.'3.The Trial Examiner recommended that the back pay awardedSwanson be limited to that pay he would have received at the Em-ployer's Romeo project, the job from which he was discriminatorilydischarged.However, we note that the parties failed to explore theback-pay issues at the hearing the record shows only that Swansondid not go to Machak to get back his job with DePrizio.Althoughno exceptions have been filed to this part of the Intermediate Report,we deem the evidence insufficient to justify a determination of theback-pay issues on this state of the record.Accordingly, we shallissue only a general back-pay order and leave to the compliance stageof this proceeding the resolution of these issues.24.We adopt the recommendation of the Trial Examiner thatRespondent Machak not be held personally liable for a proportionateshare of the back pay to which Swanson is entitled.No exceptionshave been filed to this recommendation.5.The Trial Examiner's first recommended cease and desist orderrestrains Respondents from the practice generally of requiring em-ployees to conform to union workingrules.As this order wouldprevent the lawful, as well as the unlawful, enforcement of workingrules,we shall narrow it to enjoin the Respondents from enforcingunion working rules only in a manner, prohibited by the Act 36.The record shows that Respondent Local 179 had a contractentitled "Articles of Construction Agreement" with constructioncompanies operating within Local 179's jurisdiction.This agreementprovided, in part, that "The Business Representative shall have theprivilege to visit any job to enforce the provisions of this agreementand the rules and regulations of the Union."[Emphasis supplied.]DePrizio agreed with Local 179 to abide by the terms of this agree-ment.The Trial Examiner also concluded that DePrizio agreed, inaddition, to abide by and enforce Local 179's working rules. In thesection of the Intermediate Report entitled "The Remedy" the TrialExaminer pointed out that the discriminatory action against Swan-son was occasioned by (1) the Respondents' practice of requiringemployees working within their jurisdiction to comply with their"working rules," particularly as regards hourly wages and (2)Respondent Machak's exercise of his authority as business agent toenforce Local 179's working rules on an employer's job.For thesereasons he proposed to recommend that Respondents be ordered torefrain from the practice of requiring employees of DePrizio or of1N. L. R. B. v Radio officers, Union of the Commercial Telegraphers Union, AFL,347U. S 17.2 Compare AustinCompany,101 NLRB 1257, at 1260;Thomason Plywood Corporation,109 NLRB 8985 CompareDenver Building and Construction Trades Council,90 NLRB 1760,at 1770 ;Glazier Union Local No.27 (Joliet Contractors Association),99 NLRB 1391,at 1397. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.289any other employer to conform to the working rules of Local 179.Apparently through inadvertence, this recommendation was omittedfrom the order.The Board's powers to prevent the commission of future violations,as well as to remedy past unfair labor practices, are well established 4particularly its power to issue orders broadly restraining conductviolative of sections of the Act other than those a respondent hasbeen found to have violated. In discussing the question of what typesof conduct the Board may enjoin by a cease and desist order, theSupreme Court said inN. L. R. B. v. Express Publishing Company,5The breadth of the order, like the injunction of a court,mustdepend upon the circumstances of each case,the purpose beingto prevent violations, the threat of which in the future is indi-cated because of their similarity or relation to those unlawfulacts which the Board has found to have been committed by theemployer in the past. . . .We hold only that-the National LaborRelations Act does not give the Board an authority, which courtscannot rightly exercise, to enjoin violations of all the provisionsof the statute merely because the violation of one has been found.To justify an order restraining other violations it must appearthat they bear some resemblance to that which the employer hascommitted or that danger of their commission in the future is tobe anticipated from the course of his conduct in the past.[Emphasis supplied.]Relying upon this test, the Board has with judicial approval ex-tended geographically the coverage of cease and desist orders toprotect employees of employers other than those a party to a proceed-ing where the respondent unions had committed similar violationsagainst other and unrelated employers, or had a planned programto apply the same techniques to the operations of other employers, orhad committed the unlawful acts during a general organizationalcampaign in which such acts were typical.6However, the Board hasalso issued such orders in several recent cases in which there appeared* See for exampleAmerican Sheet Metal Works,106 NLRB 154;N.L. R. B. v. UnitedMine Workers,195 F 2d 961 (C A 6).6312 U.S. 426,pp. 436-437.6United Mine Workers of America,District23, etal,(West Kentucky Coal Company),92 NLRB 916, at 917-918, enfd. 195 F 2d 961 (C A. 6), cert. denied 344 U. S 920;JarkaCorporation of Philadelphia,94 NLRB 320,at 327, enfd. in this respect 198 F. 2d 618(C.A. 3) ;United Mine Workers of America, District 31 (Cleghorn and Swaney, Inc ),95 NLRB 546,at 568, enfd.198 F. 2d 389(C. A 4), cert. denied344 IT S 884;UnitedMine Workers of America,District 2 (Mercury Mining and Construction Company),96NLRB 1389,at 1391-1392, enfd.202 F 2d 177(C. A.3) ; Newspaper and Mail Deliverers'Union,101NLRB589, at 591;United Mine Workers of America, District 2, (FetterolfCoal Company),103 NLRB 1572,at 1624, enfd. 210 F.2d 281(C A.3) ; InternationalTypographical Union (American Newspaper Publishers Association),104 NLRB 806, at809.See alsoConsolidated Western Steel Corporation,et al.,108 NLRB 1041;C. A. Bat-sonCo., 108 NLRB 1337.338207--55-vol. 110-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be no evidence that the respondent unions had committed similarunfair labor practices against employers other than those involvedin the proceeding.' In most of these cases the unlawful conductoccurred as a result of respondents' adherence to trade rules, consti-tution and bylaws, or agreements, which conduct might reasonablybe expected to be continued against other persons unless enjoined.We believe that, under the Supreme Court's test inExpress Pub-lishingand recent Board cases, and in conformance with, the TrialExaminer's findings, the facts in this case warrant the issuance of ageographically broad cease and desist order.The unlawful conductfound herein did not occur under unique circumstances which areunlikely to reoccur.The Trial Examiner found that the discrimina-tion herein resulted from two practices followed by the Respondents,that of requiring employees within the jurisdiction of Local 179 toconform to Local 179's working rules, particularly with respect towages, and Business Representative Machak's practice of going on anemployer's job, pursuant to the authority given him by the "Articlesof Construction Agreement," to enforce Local 179's working rules.These practices do not necessarily entail a resort to methods proscribedby the Act. But as Respondents resorted to such methods in this in-stance to enforce their working rules, we think it only reasonable toanticipate their use of similar tactics for the same purpose against em-ployees of other employers who are parties to Respondents' "Articlesof Construction Agreement."And this inference, we believe, meets theprerequisite established by the Court inExpress Publishingfor theissuance of a broad order enjoining such conduct.Moreover, to issuea cease and desist order limited to DePrizio and its employees wouldin no way restrain the Respondents from the commission of similarunlawful acts in the future since the record indicates that DePriziohas already completed its only construction project in Local 179'sjurisdiction.Because we believe that to effectuate the purposes of theAct it is necessary here to issue a remedial order which is coextensivewith the future violations which are to be reasonably anticipated, weshall issue a cease and desist order enjoining Respondents fromcommitting this and similar violations against employees of any otheremployer within Local 179's jurisdiction.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National, Labor7 Pacific Coast Marine Firemen, Oilers,Watertenders and Wipers Association,Ind,107NLRB 593 ;McGrawConstructionCo., Inc,107 NLRB 1043;Seabright Construction Com-pany,108 NLRB8;Grove ShepherdWilson &Kruge,Inc, et al,109 NLRB 209;Local155, New YorkKnitgoods Workers Union,ILGWU, AFL,107 NLRB1629;Busch KredstJewelry Co, Inc,108 NLRB 1214,South Texas Chapter, Associated General Contractorsof America, Inc.,107 NLRB 965. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.291Relations Board hereby orders that the Respondents, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,ofAmerica, AFL, Local 179, its officers, representatives, agents, suc-,cessors, and assigns, and Rudolph Machak, its business agent, his rep-resentatives and agents, shall:1.Cease and desist from :(a)Causing or attempting to cause DePrizio Construction Com-pany or any other employer within the jurisdiction of RespondentLocal 179 to discriminate against its employees in violation of Section8 (a) (3) of the Act by requesting the discharge of any of its em-ployees as a means of enforcing the working rules of RespondentLocal 179 except to the extent permitted by Section 8 (a) (3) of theAct.(b) In any like or related manner causing or attempting to causeDePrizio Construction Company or any other employer within thejurisdiction of Respondent Local 179 to discriminate against its em-ployees or applicants for employment in violation of Section 8 (a)(3) of the Act except to the extent permitted by Section 8 (a) (3),of the Act.(c) In any other manner restraining or coercing employees orapplicants for employment of DePrizio Construction Company inthe exercise of the rights guaranteed in Section 7 of the Act exceptto the extent permitted by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Notify DePrizio Construction Company in writing, and fur-nish a copy of such notification to Raymond Swanson, that it has noobjection to his employment.(b)Post in conspicuous places in their business offices and all placeswhere notices to members are customarily posted copies of the noticeattached hereto marked "Appendix." 8Copies of said notices, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed in the manner indicated, be posted by theRespondent Union and the Respondent Rudolph Machak immediatelyupon receipt thereof and be maintained by them for a period of sixty(60) consecutive days thereafter.Reasonable steps shall be taken bythem to insure that said notices are not altered, defaced, or covered byany other material.(c)Mail to the Regional Director for the Thirteenth Region signedcopies of the notice attached hereto marked "Appendix" for posting atthe job sites of the employer within the geographical jurisdiction ofRespondent Local 179 in places where it is convenient and customaryb In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order." to post notice to employees, if the Employer will permit it. Copies.of such notice, to be furnished by the Regional Director for the Thir-teenth Region, shall be returned forthwith to the Regional Director-for posting after being duly signed in the manner indicated.(d) International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL, Local 179, it officers, repre-sentatives, and agents, shall make whole Raymond Swanson for anylossof pay he may have suffered because of the discriminationagainst him.(e)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe Respondent Union and Respondent Rudolph Machak have takento comply herewith.MEMBERSMURDOCK and PETERSON, dissenting in part :We concur in the majority decision except insofar as it finds thatthe circumstances pertaining to the unfair labor practice found hereinwarrant the issuance of a cease and desist order extending to employersother than DePrizio Construction Company.We agree that it is within the Board's power to issue such anorder (1) where there is evidence of the commission of related viola-tions against persons not involved in a proceeding, or (2) where the,violation found was the result of the respondent union's practice, pre-sumably in effect vis-a-vis other employers and employees, of adher-ing to provisions of its bylaws, constitution, working rules,or some.widely applicable agreement, the effectuation of which would neces-sarily cause such violations.None of these conditions prevail here.Admittedly, the record amply supports the finding that Respondents,required employees working in Local 179's jurisdiction to abide by itsworking rules; that Respondent Machak, Local 179's business agent,customarily visited employers' jobs, as he was authorized to do by the"Articles of Construction Agreement," to enforce this agreement andLocal 179's working rules, and that other construction firms in thearea were parties to this agreement.But not only do these facts failto reveal the commission of violations similar to those found here;they also fail to show either that Respondents' workingdrafted as to necessarily require, or result in, unlawful conduct intheir enforcement or that Respondents customarily employed suchmeans to enforce them.The only ground upon which the broad order in question is predi-cated is the single, isolated violation of which Respondents have beenfound guilty.The majority finds that this violation "did not occurunder unique circumstances which are unlikely to reoccur."The rec-ord fails to substantiate this conclusion.True, both DePrizio andother employers are parties to Respondents' "Articles of Construction, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.293Agreement."But the majority completely overlooks an additional.and significant fact-DePrizio further agreed to abide by and enforceLocal 179's working rules.Quite apparently, such an agreement isnot also embodied in the "Articles of Construction Agreement," other-wise this additional agreement would be unnecessary. It must neces-sarily have been through this additional agreement-not found in the"Articles" to which other employers are parties-that Respondentscaused DePrizio to discharge Swanson.There is no evidence thatRespondents have either sought or secured this additional agreementfrom any other employer.And if it cannot be shown that Respond-ents have such an agreement with other employers, it can hardly besaid that the unlawful enforcement of this agreement against otheremployers can be reasonably anticipated.Therefore, the majority'sconclusion which serves as the basis for the broad order, that similarviolations against other employers are to be reasonably anticipated, iswithout demonstrable foundation.AppendixNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, LOCAL 179, AND TO ALL ]EMPLOYEES AND PROSPECTIVE EM-PLOYEES OF DEPRIZIO CONSTRUCTION COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify members of International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, Local 179, and the employees of DePrizio Construc-tion Company that :WE WILL NOT cause or attempt to cause DePrizio ConstructionCompany or any other employer within the jurisdiction of Local179 to discriminate against its employees in violation of Section8 (a) (3) of the Act by requesting the discharge of any of itsemployees as a means of enforcing the working rules of Local179 except to the extent permitted by Section 8 (a) (3) of theAct.WE WILL NOT in any like or related manner cause or attempt tocause DePrizio Construction Company or any other employerwithin the jurisdiction of Local 179 to discriminate against itsemployees or applicants for employment in violation of Section8 (a) (3) of the Act except to the extent permitted by Section8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment of DePrizio Construction Corn- 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany in the exercise of rights guaranteed in Section 7 of the Actexcept to the extent permitted by Section 8 (a) (3) of the Act.International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, AFL, Local 179, will makewhole Raymond Swanson for any loss of pay suffered because ofthe discrimination against him.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CI-IAUFFEURS, WAREHOUSEMEN AND HELPERSor AMERICA, AFL, LOCAL 179,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)RUDOLPH MACHAK, BUSINESS AGENT, INTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELP-ERS OF AMERICA, AFL, LOCAL 179,Individual.Dated----------------By-------------------------------------(Rudolph Machak)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by other material.Intermediate ReportSTATEMENT OF THE CASEUpon charges filed by Raymond Swanson, an individual, the General Counsel oftheNational Labor Relations Board,' by the Regional Director of the ThirteenthRegion (Chicago, Illinois), issued a complaint dated November 24, 1952, againstInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL, Local 179, and Rudy Machak, President, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local 179,2 here-inafter referred to as the Respondent Local 179, and Respondent Machak,3 allegingthat the Respondents had engaged in and were engaging in unfair labor practicesaffecting commerce within the meaning of Sections 8 (b) (1) (A) and 8 (b) (2) and2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.Copies of the charge, complaint, and notice of hearing were dulyserved upon each of the Respondents'With respect to the unfair labor practices the complaint alleged in substance thatthe Respondents, through its officers and agents, including Respondent Machak, onor about September 4, 1952, attempted to cause and did cause the Employer, V. N.1 The General Counsel and his representative at the hearing are referred to as the Gen-eral Counsel.The National Labor Relations Board is referred to herein as the Board.2 The record shows that Rudy Machak's true name is Rudolph Machak, and that he de-scribed himself at the hearing herein as the Business Agent of the Respondent Union. Theundersigned corrects the caption in accordance with the proof.3 On occasion the undersigned deviates from those designations in order to emphasizeor to fit the occasion as he sees fit.* The charge refers to the Public Service Company, referred to herein as such. The com-plaint and the charge refer to the Employer as V. N. DePrizio and as V N DePrizio, d/b/aDePrizio Construction Company.He will be referred to herein as either DePrizio, the em-ployer, or DePrizio Construction Company depending upon the circumstances and thewhims and caprices of the undersigned in his attempt to make the description fit the occa-sion or incident under discussion. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.295DePrizio,d/b/a DePrizio Construction Company,5 to discriminatorily discharge andthereafter refuse to reinstate Raymond Swanson in violation of Section 8 (a) (3) ofthe Act, and that by causing the Employer to discharge Raymond Swanson, did en-gage in and are engaging in unfair labor practices within the meaning of Section8 (b) (2) and8(b) (1) (A) of the Act.On or about December 5, 1952, the Respondents filed a joint answer in whichthey, in substance,deny each and every allegation in the complaint,andinter aliaquestion the jurisdiction of the Board over the operations of the Employer herein.Pursuant to notice, a hearing was held in Chicago, Illinois, on January 22 and 23,March 16, and April 6, 1953, before James Shaw, the Trial Examiner duly desig-nated to hear said case by the Chief Trial Examiner. The General Counsel and theRespondents were represented by counsel.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on the issues wasafforded all parties.At the close of the hearing all parties waived oral argument tothe undersigned.The parties were advised as to their right to file proposed findingsof fact and/or conclusions of law, or briefs in support of their respective positionswith the undersigned.A brief was received from counsel for the Respondents on orabout May 4, 1953. It has been given due consideration by the undersigned.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERUpon the entire record in the case the undersigned finds that the Employer herein,V. N. DePrizio, d/b/a DePrizio Construction Company, is a sole proprietorshipengaged principally in the business of constructing railroad sidings, with its officelocated inChicago,Illinois.The Company in the course and conduct of its business constructs and atall timesmaterial herein has constructed railroad sidings in excess of $1,000,000 annually, ofwhich dollar value over 75 percent represents jobs, each of which exceeds $50,000 invalue, performed by the Company for various companies and corporations which areengaged in interstate commerce,each of which companies and corporations causesgoods valued in excess of $25,000 annually to be sold directly in interstate commerce.In the course and conduct of its business as above described, the Company annuallypurchases raw materials valued in excess of $1,000,000, such materials consistingprincipally of ties and steel rails, over 90 percent of the dollar value of such materialsbeing purchased and obtained by the Company directly from points outside the Stateof Illinois.At the hearing herein counsel for the Respondents conceded that theEmployer was engaged in commerce within the meaning of the Act.Upon all of the foregoing the undersigned finds that the Employer is engaged incommerce within the meaning of Section 2 (6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersof America, AFL, Local 179, is a labor organization within the meaning ofSection 2(6) of the ActsIII.THE UNFAIR LABOR PRACTICESA. BackgroundIn order to understand the issue herein the undersigned feels that it is necessaryto set forth in a little more detail than found above the nature of the Employer'sbusiness,and in particular the job with which we are concerned.As indicated above the Employer is primarily engaged in the construction of rail-road sidings.In the course and conduct of his business he requires the services oftruckdrivers.These he secures through the Respondent Union, and its local nearestthe job site. In the instant case the Employer was at all times material herein engagedin the construction of a railroad siding at Romeo, Illinois, for the Public ServiceCompany.As the Trial Examiner understands the record, the job site was locatedon refilled swamp land and not on a road or highway. As a result trucks deliveringequipment and supplies were required to run over rough ground which was covered6 See above footnote6 Local 179aloneIs involvedin this proceeding. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a great part with rocks of all sizes and descriptions, which hadbeeneither usedin making the fill or thrown upon the ground as a result of blasting operations.Before the Employer started on the actual construction of the siding he contractedwith the Merchants Express Company of Joliet, Illinois, to move his equipment andsupplies out to the job site.One of the truckdrivers employed by the MerchantsExpress Company on this job was Raymond Swanson, the Charging Party herein. Asthe Trial Examiner sees it, Merchants Express Company not only furnished the trucksto the Employer at so much an hour rental, but the drivers as well.Under thisarrangement the truckdrivers were on the Merchants Express Company's payroll.In the course and conduct of his business the Employer employed only membersof the Respondent Union as truckdrivers. It was the custom for him to secure truck-drivers through the local that had jurisdiction over the geographical area wherein theparticular job was located. In the instant case it was Respondent Local 179 of Joliet,Illinois.According to the record the Employer was not a party to a written contract oragreementwith either the International Union or Respondent Local 179, but forpractical reasons went along with and complied with the terms and conditions ofemployment as set forth in what is referred to in the record as the "Articles of Con-struction Agreement."This is the standard contract or agreement that was in effectbetween Respondent Local 179 and various contractors in the area under its jurisdic-tion.lIn addition the employer was expected to and in fact did employ only mem-bers of the Union .8Vito N. DePrizio, president of the DePrizio Construction Company, the Employerherein, testified in substance without contradiction that though he had no writtenagreement with either the International Union or with Respondent Local 179, he didhave an understanding with it that he would hire his employees only through itslocals, abide by its working rules, and pay the wage rates set by the various localshaving jurisdiction in the geographical area where his jobs were located.The recordshows that it was the custom for the Employer to call the Union's offices and notifythe business agent that so many truckdrivers were needed, and the type of work theywere expected to do, and that it was up to the Union to assign workers to the job.In other words the hiring of employees was delegated to the Union and/or its busi-ness agent.Itwas in the light of the background that the events with which we are concernedherein occurred.Raymond Swanson, the Charging Party herein, testified credibly before the TrialExaminer that he was employed by the Employer under the following circumstances.In the summer of 1952 he was employed by the Motor Express Company of BedfordPark, Illinois.While so employed, that company had a contract with the Employerto haul supplies and equipment to a job site at Romeo, Illinois. Swanson drove oneof the trucks assigned to that job.As the job was nearing its completion, AdrianLopez, the Employer's superintendent, came to him and said that DePrizio hadobserved his work for Motor Express and would like to have him go to work forhim.Swanson accepted Lopez's offer and went to work an hour after Motor Expresshad completed its work for the Employer. Lopez told him that he would eventuallydrive the winch truck, but for the time being would drive the Diamond pickup sincethere was then no winch truck on the job.9 The next morning the winch truck wasdriven onto the job site and turned over to Swanson to operate. Shortly thereaftersomething went wrong with the winch mechanically.At the suggestion of theEmployer's regular operator, Swanson turned the truck over to him to operate, andfrom that time on drove one of the regular trucks except for a short interval there-after when he drove a winch truck rented by the Employer from one O. K. Donahue,of which more anon hereinafter.A few days after Swanson started to work Respond-entMachak came out on the job and talked to him about his work. Swanson toldhim what he was doing and about the winch truck incident.Machak asked him whatrate per hour he was getting for driving a regular truck. Swanson told him that hethought he was receiving the same rate as a winch truck operator, but that he was not7 The geographical area allotted to Respondent Local 179 by the International Union,consisted of the counties of Grundy, Kendall, Livingston, Will and certain portions ofFord, McClain, and Woodford, all in the State of Illinois.8 The record is not exactly clear on this point. It appears that there were some mem-bers of Local 705 of Chicago, Illinois, working on the job involved herein as well as mem-bers of Local 1798As the Trial Examiner understands the record, Lopez meant that since Swanson was amember of the Joliet local, that is the Respondent Local 179, he would be paid a winchdriver's rate and drive it as soon as it was delivered to the job site. INTERNATIONAL BROTHERHOOD OF TEAMSTERS,ETC.297quite sure because he went to work near the end of a pay period and had not had anopportunity to figure it up.Machak told him he was supposed to get the top rating,that is $2.25 per hour, a winch truck driver's rate at the time.Machak then said tohim, "all right,everything is all right as long as you are getting the top scale." Swan-son then gave him his union book and paid his dues, which was later sent to himat his home.Swanson did not see Machak again until January 23,1953, the date hetestified at the hearing herein.Swanson further testified that he drove a regular truck for the Employer at alltimes material herein except for the few hours referred to above on the second dayof his employment and for a short time a few days later when he drove a winch truckthat the Employer rented for special purposes from one O. K. Donahue.He further testified that during his tenure of employment for DePrizio he wasnever cautioned or criticized about his work by any of his superiors but that on thecontrary,while he was so employed,Superintendent Lopez came to him and said thatthe Employer was to start on a job for the Caterpillar Tractor Company after thePublic Service job was completed and that he would like to have him go there andwork on that job.On September 4, 1952, Swanson was discharged by Superintendent Lopez under thefollowing circumstances:On that date Lopez came to him and said that he had "badnews," and went on to explain that Respondent Machak had just told him "to fireyou," and that he was given no reasons,"just fire you."Lopez suggested to Swansonthat he use the Employer's"jeep" and go to the union hall in Joliet, Illinois, and findout what was wrong. Swanson did as suggested and went to the union hall and askedforMachak,but was told by the girl in the office that Machak was not there.Hemade several efforts during the next few days to see Machak but was unsuccessful.He finally gave up and filed the charges against the Respondents herein at the Board'sRegional Office in Chicago,Illinois, on October 2,1952, upon which this proceedingis predicated.Adrian Lopez, the Employer's superintendent in charge of the Public Service job,was called as a witness by the General Counsel and testified as regards the circum-stances surrounding Swanson's discharge.According to Lopez, Swanson was hired at the request of Vito N. DePrizio, thepresident of the DePrizio Construction Company.He corroborated Swanson's testi-mony as regards the latter's hire and tenure of employment.He also testified thatSwanson was a satisfactory worker, that he had no reason to discharge him, andthat he had never received any complaints from his superiors,that is the DePrizios,as regards Swanson's work.His version of the discharge was that RespondentMachak drove up to the job site and that he went over to his car to talk to him; thattherewere neither preliminaries nor conversation of any kind;and that all thatRespondent Machak said was, "Fire SwansonLay him off,"and gave him no reasonfor his action in this regard.He admitted carrying out Respondent Machak's instruc-tions and in the main fully corroborated the testimony of Swanson as regards theevents leading up to the discharge.At the onset of the hearing herein,the General Counsel called Respondent RudolphMachak as an adverse witness under the provisions of rule 43(b) of the FederalRules of Procedure.Machak testified that he was the business agent of Respondent Local 179.Hisversion of the events leading tip to and the discharge of Swanson was as follows: Tobegin with he corroborated the testimony of Vito N. DePrizio,theEmployer'spresident,as regards the arrangement between the Employer and the RespondentUnion.During the first part of his interrogation by the General Counsel,Machaktestified that he sent Swanson out to the job, at the request of Vito N. DePrizio, towork as a winch truck driver;that shortly thereafter,he went out to the job to checkitand found that Swanson was not driving a winch truck but a dump truck.Heasked Swanson the reason for this and was told by him that the Employer did notwant him to drive it,but added that he was getting a winch driver'swages, $2.25 perhour; that he then went to Superintendent Lopez and asked him why Swanson wasnot driving the winch truck and that Lopez told him that he had orders to keep theEmployer's regular driver on the winch truck. Shortly thereafter,he called Vito N.DePrizio on the telephone and told him that he sent Swanson out to the job to driveawinch truck and demanded to know why he was driving a dump truck.DePrizotold him that Swanson did not want to drive it and that for this reason he was put onthe dump truck;and that DePrizio then told him that he was dissatisfied with Swan-son's work because he was careless with the equipment and abused the truck by driv-ing it over rocks and requested that he be replaced.Machak agreed and shortly there-after did so.Machak specifically deniedthat he told the Employer that he wanted Swansontaken off the job and fired. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after Machak denied that he had requested Swanson's discharge in his testi-mony before the Trial Examiner, he was queried by the General Counsel as regardsa conversation that he had had on or about October 13, 1952, with a Mr. Jacobson, afield examiner for the Board.Machak admitted that Jacobson had interviewed himas regards the circumstances surrounding Swanson's discharge.He also admittedthat during the course of the conversation that ensued, Jacobson made rough noteson a piece of paper as regards the matters that were under discussion; that after theinterview was over Jacobson gave him the notes to read which he did and that hethen initialed the document.He further testified that when he placed his initials onthe sheet of paper containing the notes, subscribed thereon by Jacobson during thecourse of the interview, he was initialing itbecause he believed it was true.The notesin question are set forth below in their entirety.'°10-13-52Swanson was sent out to take job of winch driver, which pays $2.25.Machek [sic] checked with Swanson as to whether he was getting top rate asper winch truck driver under the contract. Swanson got job-driving dumptruck.He lied to Machek [sic] and told him he was actually getting top whenhe was only getting $2.05.When Machek [sic] heard that Swanson lied he con-tacted DePrizio Co. and asked for removal.Contract covers local jurisdiction.Company coming from anywhere, hiresthrough office and operates under contract.Article X says B. A. may enforce any provision of agreement.Agreement approved W. S. B.Swanson's taking a lower rate for a job could well jeopardize the Union'swage structure.The winch operator on the DePrizio's and got rates straight-ened.R. M.Counsel for the Respondents objected to the admission of the foregoing statementin evidence.The Trial Examiner overruled his objection and admitted the docu-ment, not as to the truth of the statements contained therein as a predicate toimpeaching the witness' testimony, but on an entirely different theory.As the TrialExaminer understood the General Counsel at the time he offered the document,itwas on the theory that Machak having admitted that there had been a prior con-versation with Field Examiner Jacobson and that the latter made the notes referredto above and that he then read them and immediately thereafter, initialed the state-ment as to their correctness because he understood at the time that the contentsof the memorandum or statements were true, then under such circumstances thedocument was admissible not because of its contents or form but upon the witness'own testimony as regards the truth of its contents at the hearing herein.The TrialExaminer agreed with the theory of the General Counsel then, and at this timereaffirms his ruling in this regard.The Trial Examiner's comments at the time hereceived the document in evidence are set forth below, since they well state his posi-tion in this regard.Mr. FRIEDMAN: Mr. Examiner, we submit that the witness has sufficientlyidentified this document as having been a correct reflection of what he toldMr. Jacobson at the time he initialed this after satisfying himself that it wascorrect.Trial Examiner SHAW: Of course, you understand the Board's position onaffidavits used for impeachment. I think the Board states its position, I think,in the Markell case that is the sole purpose of an affidavit.This is a blankstatement. It is not under oath.Mr. FRIEDMAN: Mr. Examiner, had Mr. Machak made a statement to someother party in this nature, I would consider it an admission against interestand it would certainly have been admissible.Trial Examiner SHAW: I understand that, but I want it distinctly understoodthat any findings I make as regard to any witness' testimony is based on therecord as a whole.Mr. FRIEDMAN: I understand that, sir.Trial Examiner SHAW: I am going to admit it, but I want you to understandthat he had identified that and he has stated at the time the statement wasmade it was the truth as he understood it. That is the testimony on the record.My admitting it into the record is no indication of its probative value at all,because I can't do that. It all depends on the entire record.10 See General Counsel's Exhibit No. 3. INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.299As the Trial Examiner sees it the Respondents' position is that they were not'responsible for Swanson's discharge but that the Employer delegated to Respondent:Machak the authority to go to the job site and discharge him for cause; and that theEmployer told Respondent Machak in a telephone conversation that Swanson wasabusing the equipment assigned him at the job site by running over rocks andstones and that though the Employer's President Vito N. DePrizio had personally-reprimanded Swanson for his conduct he had nevertheless continued to handle theequipment in such a reckless and unworkmanlike manner that it was necessary totake such action. In other words, Respondent Machak acted merely as a conduit,so to speak, to carry out the wishes and desires of the Employer.Before proceeding further as regards the position of the Respondents the writerfeels compelled to discuss and dispose of its theory as regards the resolution of the,credibility of the witnesses, Swanson and Lopez.The undersigned does this at thistime because he feels that it will assist all parties in their understanding of his reason-ing in this regard not only as to Swanson and Lopez, but as to his ultimate disposalof all credibility questions as regards witnesses in general.In its brief the Respondents advance an unusual theory in support of its generalposition that Swanson was discharged for cause, and that is that since Swanson liedto Respondent Machak when he told him that he was receiving a winch driver'swages when as a matter of fact he was not, then he was in fact a perjurer and nocredence should be given his testimony as regards any or all of the issues involvedherein.The Trial Examiner rejects this contention of the Respondents.He doesnot subscribe to the philosophy that a sentence or a word here and there taken,out of the context of a witness' testimony is sufficient to label him a perjurer when,it is placed alongside of other testimony that shows a contrary situation. It is therecord as a whole that is to be dealt with; not excerpts therefrom that tend to createa doubt as to a witness' credibility.Nor does the writer accept the propositionthat a line or two out of the context of a witness' testimony is legally sufficient topredicate a finding of fact thereon.As stated above, he does not subscribe to sucha theory for the simple reason that he feels that it not only does violence to the-accepted rules of evidence but likewise to the reasoning of the Supreme Court in,theUniversal Cameracase."The answer to the Respondents' position is the record.itself when considered as a whole.Machak's account of the events leading up to Swanson's discharge has beenpartially set forth above.The gist of the remainder of his testimony is discussed,and disposed of below.AfterMachak had the conversation referred to above concerning Swanson's,duties and rate per hour he returned to his office and called Vito N. DePrizio onthe phone and inquired as to Swanson's status and particularly as regards his rateper hour. It was during the course of this conversation that DePrizio requestedMachak to replace Swanson.Machak's concern over the hourly rate paid Swansonstemmed from the fact that since DePrizio was a Chicago contractor he was re--quired by the so-called agreement to pay the top rate in the areas where the jobwas located.Since the job at Romeo, Illinois, was outside the Chicago area andunder the jurisdiction of Respondent Local 179, then any employees hired in that.area were entitled to the top rate, in this case $2.25 per hour. Since Swanson wasactually working on a dump truck, which under the terms of the Respondent Local'sworking rules paid only $2.05 per hour, when in reality he was supposed to havea winch driver's job and draw pay accordingly, then the question became importantto Respondent Local 179, because it was in effect a violation of its working rules,and injurious to the wage structure then in effect in the area under its jurisdiction.Particularly so since the Employer's regular truckdriver from Chicago, whomMachak discovered was actually driving the winch truck, was being paid only $2.05per hour. It was for these reasons that he called DePrizio and demanded anexplanation.As indicated above Machak contends that Swanson lied to him about the rate perhour he was receiving.The record here does not substantiate this contention.Asindicated above Swanson told Machak that he was not sure just what his rate wasbecause at the time he had not yet drawn a full paycheck and was unable to and infact had not computed his hourly rate in terms of hours and dollars from the grossamount actually paid him as evidenced on the face of the check. Such a statementcannot be construed to mean that Swanson told Machak he was getting $2.25 perhour when in fact he was only getting $2.05 as counsel for the Respondent contendsin his attack on Swanson's credibility.In the considered opinion of the Trial Exam-iner Swanson's statement to Machak amounted to nothing more than what it pur-ports to Be, that is, that he was not sure just what his rate was.For this, as well asn SeeUniversal Camera Corp.v. N. L. R. B.,340,U. S. 474. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the reasons set forth and discussed above, the writer rejects the Respondents'contention that Swanson's testimony in this regard is sufficient to label him a perjurer,and thus compel a finding that all of his testimony should be rejected.The writerfinds that this contention of the Respondents as regards the credibility of Swanson iswithout merit.Vito N. DePrizio,president of the DePrizio Construction Company, the employerherein, was called as a witness by the Respondents and testified concerning his rela-tions with them and the events leading up to the discharge of Swanson.According to DePrizio,he received a complaint from the Motor Express Companythat its equipment was being abused at the job site.He told Lopez about the com-plaint and requested that he ask the truckdrivers to be careful in handling its trucksand equipment.Shortly thereafter Motor Express completed its part of the job andhe requested Lopez to hire one of the Motor Express drivers to work for him.Lopeztold him that Swanson was"o.k." and he told him to hire him.About a week laterhe went out to the job site and caught Swanson driving the Diamond T truck overrocks and big stones.He stopped him and "raised particular hell" about it and toldhim to use the laborers to clean out the rocks in front of the truck as it moved overthe area.He then went to Lopez and reprimanded him for permitting the truck-drivers to abuse the trucks in such a manner.Later on he talked to Lopez about theequipment and especially as regards the way Swanson handled his truck.He sug-gested to Lopez that they make a change.Lopez agreed that this was the thingto do, and he told Lopez that he would go by the union hall and have a new driversent out to replace Swanson.Shortly thereafter,however, Machak himself calledhim on the telephone and complained about the rate per hour that he was payingSwanson.In the course of their conversation he told Machak about Swanson's abuseof the truck and asked that Le be replaced,which Machak agreed to do.On the other hand Superintendent Lopez testified that DePrizio had never com-plained or criticized Swanson's work or the handling of the equipment to him whilehe worked under his supervision.When DePrizio's testimony in this regard is considered in the light of that ofSwanson and Lopez, whom the Trial Examiner has found above to have been forth-right and credible witnesses,the writer is convinced and finds that he did not give anaccurate account of the circumstances leading up to Machak's discharge of Swanson.Certain other factors have persuaded the writer in reaching this conclusion.Forexample, it is unbelievable that the owner of a business would stand by and witnesswith his own eyes an employee deliberately abuse his equipment without either (1)summarily discharging him, or(2) instructing the superintendent on the job to do soforthwith.The Trial Examiner simply does not believe DePrizio's testimony con-cerning the events leading up to Swanson's discharge.Again, it is also inconceivablethat DePrizio,as the owner of the business,12 would delegate to the business agent ofa union the job of firing an unsatisfactory employee who according to his own testi-mony had engaged in conduct(literally under his nose)that was just cause for dis-charge.Nor can the writer understand why he would delegate to a "stranger" tothe business the authority to carry out a purely managerial prerogative and at oneand the same time bypass his superintendent on the job, who surely was invested withthe authority to hire and fire, particularly in view of the fact that there was no con-tractual relationship of any kind between DePrizio and the Respondents herein.In their brief the Respondents also attack Swanson's credibility on the grounds thathe lied as regards the Donahue truck incident.DePrizio testified that it was hiswinch truck that was used on the job, and that he"had no knowledge"that a truckowned by the O. K. Donahue Company was used. In view of this testimony ofDePrizio the Trial Examiner finds no reason to discredit Swanson's testimony thatsuch a truck was used for a short period by the Employer on the job involved herein,particularly since DePrizio testified that he only got out to the job once or twice aweek.Moreover, Robert DePrizio,his son, testified that he was at the job site 3 or 4times a week but was not queried at all about the Donahue truck.This fact furtherconvinces the writer that Swanson's testimony in this regard raises no plausible doubtas regards his credibility as a witness.Finally, there yet remains one phase of Vito N. DePrizio's testimony that particu-larly impressed the Trial Examiner and that was his account of the events leading upto the hiring of Swanson by Lopez.His testimony in this regard follows below-12Robert DePrizio testified that the DePrizio Construction Company was unincorporatedand, from what the Trial Examiner gleans from his testimony,his father,Vito N DePrizio,was the real owner of the business. INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.30,1Q.Well, Mr. DePrizio,how was Mr. Swanson hired by your company?A. How was he hired?Q.What were the circumstances?A.Well, we needed a driver just right after he was through with MotorExpress and we didn't want to call the union up and we thought we had a manthere coming off of the Motor Express job and he was capable enough to handleour trucks.I told Lopez to suit himself, if he was all right to put him to work.Q. Did you have any conversations with Mr. Machak in reference to thisswitch Swanson was making from the Motor Express Company to your com-pany?A. I don'tremember that.Q. You probably did?Mr. CARMELL: Just a minute,I object to that.The WITNESS:I don't remember that.Trial Examiner SHAW: Overruled,answer the question.The WITNESS:I don't remember that.Q. (By Mr. Vox ROHR)Do you know whether Mr.Lopez had a conversationwith Mr. Machak in reference to Swanson's being hired by your company fromMotor Express?A. I don't remember that either.I don't think that Lopez had any conversa-tion in reference to hiring Swanson.Lopez told me that he thought he was apretty good man and he said that it would probably save time to call the halland we needed a man, so, he said,"I think we should give him a trial on ourequipment."Q. Did Mr. Lopez hire Mr. Swanson then?A. Through my instructions,yes.I told him to go ahead.Q.You wouldn'thave hired Mr. Swanson unless he belonged to the union,would you?A. Of course not.Q. So somebody must have cleared it with the union before Mr. Swanson washired to determine whether or not he was a union man,is that correct?Eitheryou or Mr. Lopez?A.Well, I know that all of the time because we had to have a union driveron this equipment that I knew previous to that that any project in that localitythere, we had to go through the union and get a union truck driver.When DePrizio's testimony is considered in the light of that of Swanson and Lopezthe Trial Examiner is convinced that Swanson was hired by DePrizio directly and wasnot cleared through the Union, and that the circumstances surrounding his hiring wereunknown to the Respondents until Respondent Machak went out to the job andqueried Swanson in this regard.Since the circumstances concerning this incidenthave been discussed and disposed of above the writer will not reiterate them here.There yet remains to be disposed of the Respondents'position as regards the wit-ness, Lopez.At the hearing and in his brief,counsel for the Respondents in substancetakes the position that Lopez testified falsely in this proceeding,because of his ani-mosity towards the Employer.Their contention in this regard was first brought tothe undersigned's attention at the hearing on March 16,1953, in an on-the-recorddiscussion as regards the difficulty the Respondents were encountering in securingthe testimony of Vito N. DePrizio,the Employer's president.As the record shows,DePrizio was ill when the hearing first convened in January 1953 and it was ad-journed, at the request of counsel for the Respondents,to await his recovery so thathe could appear and testify in this proceeding.On March 16,1953, the hearing re-convened in Chicago,Illinois, for that purpose.DePrizio did not appear and this ledto a discussion on the record in this regard.In the course of the discussion the TrialExaminer in an effort to expedite the proceedings suggested to counsel for theRespondents that he make an offer of proof as to what DePrizio would testify to ifhe were present at the hearing.The writer's reasoning in this regard was that withsuch a statement on the record, then there might be a possibility that the parties couldarrive at a stipulation of some kind and thus hasten the close of the hearing.Theoffer of proof, which the Trial Examiner rejects, and the colloquy that followedbetween the writer and counsel for the Respondents,follows below.Trial ExaminerSHAW: I will tell you what I am going to do. I am going tolet you make an offer of proof as to what DePrizio would testify tointo therecord,and then I will make a further statement after you have made your offerof proofYou can make your offer of proof.Mr CARMELL:Is this in lieu of the testimony?Trial ExaminerSHAW: I will have another statement to make after you makeyour offer of proofGo ahead and make it so we will have it on the record. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. CARMELL: I offer to prove that if Mr. DePrizio, Senior, was here and'testified, he had not-been able to come because of ill health, and under oath, he-would have testified as follows:That he has observed Swanson, the complainant in this case, handling his,equipment in an unsatisfactory manner by running it over rough roads; that hetold Lopez, his foreman, or superintendent-I forget which his designation was-to tell Swanson to be more careful in handling, the way he handles the equip-ment.Lopez told DePrizio that he would tell him that. Sometime later he continuedto observe that Swanson had not changed his manner in any way with handling.the equipment, and that he did not take care of the equipment and was runningitover, was driving it a bit too rough over the rocks, and he told him to dis-charge, told Lopez to discharge Swanson for that reason; that Lopez did dis-charge Swanson for that reason and at the request of DePrizio.Iwill also prove by this same witness that if he was here that he would testifythatMr. Lopez was discharged because of drunkenness and not taking care of-his business as a superintendent; that it was for that reason that Lopez wa&testifying in the manner he did in this case.Trial Examiner SHAW: The date of Lopez's discharge was?Mr. CARMELL: I think it is in the record. I, offhand, do not know.Trial Examiner SHAW: Does that conclude your offer of proof?Mr. CARMELL: That concludes my offer of proof.Trial Examiner SHAW: I take it from your offer of proof that you would con-tend that Lopez gave false testimony here.Mr. CARMELL: Yes.Trial Examiner SHAW: Perjured.Mr. CARMELL: Call it what you will.He was not telling the truth.Trial Examiner SHAW: And the reason he perjured himself is because at thetime he testified he was discharged.Mr. CARMELL: He was discharged, yes, sir.Trial Examiner SHAW:What is Lopez doing now?Mr. CARMELL: He is back to work there now.Trial Examiner SHAW: For whom?Mr. CARMELL: For DePrizio.He came back on a probationary basis thathe will stay sober and so forth.He went back some weeks after the hearing-In his brief, counsel for the Respondents makes this further comment as regardsLopez:IfDePrizio, Sr., is to be believed, and his testimony is uncontradicted, andhe has no interest in the case, then the charging party was needlessly drivingthe truck over rough terrain against and over boulders and causing damage.His son testified that it was perfectly possible to drive the truck and avoid therocks and boulders that would cause damage to it.Not only was the chargingparty discharged.Lopez himself was fired because he was drinking on the joband because hewasnot sufficiently supervising the employees to protect thetrucks they were driving, which contradicted Lopez' direct testimony and wasa reason for his testimony in thiscase.[Emphasis supplied.]The writer has carefully considered the entire record and concludes and finds thatthereis nosubstantial evidence therein to support the contention of the Respondent'scounsel as regards the witness, Lopez.Lopez impressed the writer as an honestand forthright witness, consequently, he credits his testimony herein in its entirety.In passing, the Trial Examiner desires to state that in his considered opinion, thecontention of counsel for the Respondents that Lopez testified falsely herein inorder to injure his then former Employer, DePrizio Construction Company, isridiculous on its face, primarily because the Employer is not a party to this pro-ceeding.This being so then Lopez' testimony by no stretch of theimaginationcould be adverse to any legitimate interest of the Employer insofar as the issuesherein are concerned.As the Trial Examiner sees it the only conceivable injurythatmight enure to the Employer by virtue of Lopez' testimony, would be in hisrelationswith the very Respondents who are involved in this proceeding, who inretaliationmight possibly deny him access to their facilities and prestige in the-labor market.Quite frankly, counsel's remark on the record and in his brief compelsthe writer to arrive at such a conclusion.Again, if injury was contemplated by Lopez at the time he testified before theTrial Examiner, then why would the DePrizio Construction Company have rehired`him after he had testified herein?That the Employer did so and that Lopez was-stillworking for him at the time the hearing closed on April 6, 1953, is well estab- INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.303'lished in the record, and in the considered opinion of the Trial Examiner belies thecontention of the Respondents in this regard.B.ConclusionsFrom all of the foregoing the Trial Examiner is convinced and he finds that Ray-mond Swanson was discharged by the Employer, DiPrizio Construction Company, be-cause he violated one of the working rules of Respondent Local 179, that is, heaccepted employment at a lower rate per hour than the established scale in thegeographical area within the jurisdiction of Respondent Local 179.The Trial Examiner further finds that the circumstances leading up to his dischargewere as follows: Respondent Machak, upon a routine check of the job being per-formed by the Employer for the Public Service Company near Romeo,Illinois,learned for the first time that Raymond Swanson, the Charging Party herein, wasworking on the job as a dump truck driver, at the hourly rate of $2.05 per hourwhen according to the working rules of Respondent Local 179 he should be work-ing asa winch truck driver at the rate of $2.25 per hour, which under the Union'srules drivers from Local 179 were entitled to be paid. That is, members of Respond-ent Local 179 were entitled to top scale when a contractor from another jurisdictionmoved on to a job that geographically was within its jurisdiction.That RespondentMachak upon receiving the above information from Swanson then called Vito N.DePrizio, the Employer herein, and insisted that he tell him what Swanson's dutieswere, his rate per hour, and the circumstances surrounding his employment; thatwhen DePrizo told Respondent Machak that Swanson was driving a dump truckand was being paid at the rate of $2.05 per hour, the scale for that type of work,Machak demanded that he be replaced; and that DePrizio acquiesced to Machak'sdemands and permitted him to go upon the job and'summarily discharged RaymondSwanson.The writer further finds that the compelling factor behind Respondent Machak'saction in this regard was that Swanson, by taking a lower rate per hour than mem-bers of Respondent Local 179 were entitled to under the Union's jurisdictional laws,jeopardized the entire wage structure then in effect in Respondent Local 179's juris-dictional area.As the Trial Examiner sees it the record itself when considered as a whole notonly justifies the above, but the testimony of the Respondent Machak himself com-pels that such findings be made as regards the issues herein.The writer further finds that at all times material herein there existed an under-standing or an agreement between the DePrizio Construction Company, the Em-ployer, and the Respondents to the effectinter aliathat only members of theRespondent Union in good standing would be employed by the Employer on itsjobs and that when in the geographical jurisdiction of Respondent Union's Local179, said Employer would operate under, abide by, and enforce the working condi-tions amongst its employees in accordance with the working rules of said local.The record clearly shows that Respondent Machak's conduct was predicated on hisauthority as business agent 13 to enforce the working rules of the Respondents onthe job.By DePrizio's silence, acquiescence, and ratifications and by Lopez' obedi-ence to Respondent Machak's demands, the Employer herein permitted the Respond-ents to usurp his normal rights to hire and discharge employees.The mere factthat the Employer is not named as a party to this proceeding is of no importance,for the simple reason that it is enough if the facts show, and they do to a certaintyhere, that Swanson was discharged because he chose to refrain from or to disregardthe Respondents' working rules.The vice of the Respondents' conduct here is that they did successfully cause theDePrizio Construction Company to discharge Swanson under circumstances whichif it had independently engaged in such conduct would have clearly been violativeof Section 8 (a) (3) of the Act. As the Trial Examiner sees it, it is a violation ofthe Act if a union causes or "induces an employer to violate Section 8 (a) (3) oftheAct."As the writer sees it the Employer's acquiescence in and the actual carrying outof Respondent Machak's demands that Swanson be fired forthwith, and by its laterratification of Superintendent Lopez' action in this regard, clearly strengthened theRespondents' control over its membership and their relationship with the Employer.1418 See articleXof the "Articles of Construction Agreement."14 SeeLocal 13, International Brotherhood of Boilermakers,Iron Ship Builders andHelpers ofAmerica, AFL,and John Kennedy,Its Business Agent(The Babcock (f WilcoxCo ), 105 NLRB 339 and cases cited therein. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDBy the conduct described above the Trial Examiner finds that the Respondentsindependently violated Section 8 (b) (2) of the Act.The writer also finds that the Respondents, by demanding that the Employerdischarge Swanson, likewise violated Section 8 (b) (1) (A) of the Act. This sectionof the Act makes it an unfair labor practice to restrain or coerce any employee inthe exercise of his rights under Section 7 of the Act which includes the right torefrain from any or all concerted activity.Although the Trial Examiner has found above that there was no written agree-ment between the Respondents and the Employer, DePrizio Construction Company,he has found, and in fact it is admitted by the Respondents, that there was an arrange-ment or understanding between them to the effect that only members of theRespondent Union would be hired on the job, and that the working rules of Local179, not only would prevail, but that the business,agent of that Local, RespondentMachak in this case, could go upon the job site and enforce said rules while theEmployer was engaged in construction projects within the geographical area ofLocal 179.Under such circumstances Swanson was not legally required to evenbelong to the Union, or to maintain membership therein, let alone conform to itsworking rules, while working for DePrizio or any other employer for that matter.Hence, when the Respondents caused Raymond Swanson to be discharged onSeptember 4, 1952, in either an effort to compel him to conform to Local 179'sworking rules or to discipline him for not conforming thereto, it restrained andcoerced him with respect to his right as an individual to refrain from this form ofconcerted activity in violation of Section 8 (b) (1) (A) of the Act.Clearly such conduct constitutes restraint and coercion within the meaning ofthe Act.Here the conduct of the Respondents caused Swanson to be discharged,to lose his job, and is economic coercion at its worst. In such an atmosphereworkers, that is working men, are not free to engage in or refrain from engagingin "concerted activities."Such power should not be exercised by either unions oremployers.To permit unrestrained control over the means of livelihood of workerswould in the considered opinion of the writer defeat the purposes of the Act asstated in its preamble both before and after its amendment.In view of all of the foregoing the writer concludes and finds that the Respondentsherein caused the Employer, DePrizio Construction Company, to discriminate inregard to the hire and tenure of employment of Raymond Swanson, in violationof Section 8 (a) (3) of the Act and thereby the Respondents violated Section 8 (b)(2) and8 (b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nectionwith the operation of the Employer, DePrizio Construction Company,described in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondents have engaged in unfair labor prac-tices, the Trial Examiner will recommend that each of them cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Employer, DePrizio Construction Company, has dis-criminated in regard to hire and tenure of employment of Raymond Swanson at therequest and demand of the Respondent Union and Respondent Rudy Machak, itspresident and business agent, thus causing the Employer, DePrizio ConstructionCompany, to so discriminate against Raymond Swanson.The discriminatory actiontaken by the Respondents in respect to Raymond Swanson was based upon their"working rules" which required employees to work under and in compliance withsaid terms particularly as regards their hourly rate while employed in the geographicaljurisdiction of Respondent Union Local 179, and as interpreted by Respondent RudyMachak in his capacity of business agent of Respondent Union Local 179. Sincethe vice of the discriminatory action taken in regard to Swanson arose from thesepractices, and in particular the practice of the business agent to go upon an employer'sjob and police the job and enforce its "working rules," it will be recommended thatthe Respondents cease and desist from the practice of requiring employees to conformto or to work in accordance with the terms and conditions of employment (and theirinterpretation by the Respondents) as set forth in said "working rules," while em-ployed by the Employer herein, or any other employer. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.305The problem of devising a remedy for the discriminatory action of the Respond-entsherein in their demanding the discharge of Raymond Swanson by the Employer,DePrizio Construction Company, on its Public Service Company job at Romeo, Illi-nois,presents considerable difficulty, since that job at this late date has in all proba-bility been completed.Again the very nature of the business, that employers withwhom the Respondents have or may have lawful agreements are engaged in, makesany recommendation for back pay extremely difficult for the simple reason that thejobs they have are of necessity of indefinite duration.The record indicates thatmembers of the Union might work for any number of employers in the course of acalendar year at numerous locations throughout the territory under RespondentUnion Local 179's geographical jurisdiction. In general, the record shows that asjobs are commenced employees are placed on the payrolls of these employers anddropped therefrom as soon as the jobs are completed.Under such circumstances, and upon the entire record in the case, the TrialExaminer will recommend that the Respondents notify the Employer herein that theyhave no objections to its employing Raymond Swanson on any job that it currentlymay have in progress at the time this Intermediate Report is issued. It will be recom-mended that the Respondents notify any and all employers with whom it has contrac-tual arrangements, written or oral, understandings, or agreements, lawful or unlawful(within the meaning of the Act), that they have no objection to their employingRaymond Swanson in any capacity either within or without the crafts and/orclassification of employees over which Respondent Union Local 179 claims jurisdic-tion, historically or otherwise.As to back pay, the writer will recommend thatRespondent Union Local 179, make Raymond Swanson whole for any loss of payhe may have suffered as a result of its discrimination against him by causing theEmployer, DePrizio Construction Company, to discharge him on the Public Servicejob near Romeo, Illinois, on September 4, 1952, to the date of that job's completion.15The period after the completion of the Public Service job, and as the Trial Examinerinterprets the record it had been at the time of the hearing herein, presents a mostdifficult situation not only of the nature of the Employer's business, but also becauseof the limitations imposed by the geographical jurisdiction of Respondent Local 179.Consequently the writer feels that to recommend an award for back pay for thisperiod would be in the nature of a penalty, since the record contains no evidencethat the Employer customarily has contracts within the geographical jurisdiction ofRespondent Local 179.As a matter of fact what little evidence there is in the recordin this regard is to the contrary.Again the record is silent as to whether Swansonsought employment at his trade within the geographical jurisdiction of RespondentLocal 179, after he was discharged by the Employer at the demand and behest ofRespondent Machak. In such a state of the record the Trial Examiner is of theopinion that no recommendation for back pay for the period after the completionof the Employer's contract with Public Service Company is warranted.The TrialExaminer takes this position because he feels that to recommend back pay for thisperiod would also be in the nature of a penalty, and not effectuate the policies of theAct, particularly since any power the Board has to recommend back pay for em-ployees discriminated against by either employers or labor organizations stems fromits inherent power to "effectuate" the policies of the Act.Moreover, since Swansonwas a member in good standing of Respondent Union Local 179 at the times materialherein the writer is convinced that he should have made an effort to secure employ-ment with other employers with whom Local 179 had contractual relations after theEmployer completed the Public Service Company job, and the writer is convincedthat his failure to resort to Local 179's facilities in this regard is a further reasonto recommend that an award of back pay be limited to the period that the Employerwas engaged in its construction work for Public Service Company.Now as to the liability of Respondent Rudolph Machak, Local 179's business agentand/or president, and the question of personal liability on his part for a proportionateshare of the recommended back-pay award to Swanson. As the writer interprets theAct it does not mean that the business agent of a union can be held jointly andseverally liable with the union for liability for back pay.As the writer sees it theyare not separate entities under the Act, but one and the same, the business agent beingnothing more than the voice of the union, or legalistically speaking its "creature" inso-far as financial liability is concerned.Though they might be civilly liable for a tortunder certain circumstances, such analogy is neither pertinent nor controlling here.True, the record clearly shows that Respondent Machak was responsible for the dis-15Crossett Lumber Company,8 NLRB 440See alsoF TV Woolworth Company,90NLRB 289338207--55-vol. 110-21 306DECISIONSOF NATIONALLABOR RELATIONS BOARDcharge of Swanson but the Act, as the Trial Examiner sees it, does not authorize theBoard to direct the agent of a labor organization to reimburse an employee for backpay lost as a result of discriminatory action against him. Section 10 (c) provides thatin the Board's remedial order,itmay require back pay of an"employer"or "labororganization,"no reference is made to an agent of a labor organization,even thoughSection 8 (b) specifically prohibits the commission of unfair labor practices by labororganizations and their agents. In view of the specific inhibitions imposed upon a"labor organization"and its "agents"by Section 8 (b), and the definition of a labororganization in Section 2 (5) of the Act, it may be assumed that Congress intendedthe term "labor organization"as used in Section 10 (c) to include its "agents." Thecoupling of the words"labor organization"and "agents"in Section 8 (b) by specificuse of the terms and the omission of "agents"from the relevant provision of Section10 (c) further evidences a statutory design to limit the obligation for back pay toemployers and unions,and not their agents.Consequently,the writer will not recom-mend that Respondent Machak reimburse Swanson for wage losses resulting fromthe discrimination against him.Upon the foregoing findings of fact,and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.The operationsof V. N.DePrizio, d/b/a DePrizio Construction Company, con-stitute trade, traffic, and commerce among the several States within the meaning ofSection 2 (6) and(7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica, AFL, Local 179,is a labor organization within the meaning of Sec-tion2 (5) of the Act, and Rudolph Machakis its business agent.163.By causing the Employer,V. N. DePrizio,d/b/a DePrizio Construction Com-pany, to discriminate in regard to the hire and tenure of employment of RaymondSwanson,in violation of Section 8 (a) (3) of theAct, theRespondent Union andRespondent Rudolph Machak,have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (b) (2) ofthe Act.4.By interferingwith,restraining,and coercing employees in the exercise of therights guaranteed in Section7 of the Act,the Respondent Union and RespondentRudolph Machak have engaged in and are engaging in unfair labor practices withinthe meaning of Section8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]10 Though the complaint refers to Machak as"President"of Local 179, he testified atthe hearing herein that he was its"Business Agent," and the Trial Examiner so finds.PLAYWOOD PLASTICSCO., INC.andUNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL.Case No. 6-CA-809.October11,195.EDecision and OrderOn June 28, 1954, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed a brief in supportof the Intermediate Report and certain exceptions to subordinatefindings therein.The Union and General Counsel filed no exceptionsor briefs.110 NLRB No. 39.